ALLOWANCE
Claims 1-7, 9-18 and 20 are allowed. Claims 1 and 12 are the Independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe generating a first text description by analyzing the entire intermediate content item. A first reduced text description is generated from the first text description. A first set of tags associated with the first text description according to a tag model is determined. An analyzed content item is determined based on the applied tag model along with the first and reduced text descriptions. The analyzed content item is then stored in an analyzed content database. During a content item display it is determined if any tag from the previous set of tags is identified, if the tag exists then a first user selectable link referencing the analyzed content item is generated. The displayed content item for example a video is different from the intermediate content item that was used to create the analyzed content item. When a threshold interval elapses a set of text transcripts for the content items from the analyzed content database is retrieved and processed with a machine learning algorithm to identify a new tag. The features are an improvement to content classification and provide a near real-time tagging system via machine learning and generates links during display for new content items referencing shared tags to automated transcripts of analyzed content. 
The prior art of Acharya (U.S. 9,189,525) discloses generating and using a targeted transcript of a video file to create automated tags for the file (see abstract). Acharya fails to teach or suggest creating a link during display of a content item that references related tags to an analyzed content item along with new tag identification during a threshold interval elapse using machine learning algorithm processing a set of transcripts.
The prior art of Parsh (NPL) discloses application of Quicktube plug-in for summarizing transcripts and or captions of any youtube video (see pgs. 1). Parsh fails to teach or suggest creating a link during display of a content item that references related tags to an analyzed content item along with new tag identification during a threshold interval elapse using machine learning algorithm processing a set of transcripts.
The prior art of McIntosh (U.S. 9,530,452) teaches creation of video previews with a link based on a full video (see abstract). McIntosh fails to teach or suggest creating a link during display of a content item that references related tags to an analyzed content item along with new tag identification during a threshold interval elapse using machine learning algorithm processing a set of transcripts.
The prior art of Mani (U.S. Pub 2015/0279390) discloses summarizing multimedia content by analyzing its audio track by a speech recognizer to generate automated time-aligned text transcript (see abstract). Mani fails to teach or suggest creating a link during display of a content item that references related tags to an analyzed content item along with new tag identification during a threshold interval elapse using machine learning algorithm processing a set of transcripts.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/26/2022